IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                         _____________________

                              No. 99-40599
                            Summary Calendar
                         _____________________

           TWYLA G SHACKLEFORD,

                                           Plaintiff-Appellant,

           v.

           ST MICHAEL HEALTHCARE CENTER; ET AL,

                                           Defendants,

           ST MICHAEL HEALTHCARE CENTER,

                                           Defendant-Appellee.

_________________________________________________________________

           Appeal from the United States District Court
                 for the Eastern District of Texas
                       Docket No. 5:98-CV-93
_________________________________________________________________

                           December 28, 1999

Before KING, Chief Judge, and DAVIS and DENNIS, Circuit Judges.

PER CURIAM:*

      Plaintiff-Appellant Twyla G. Shackleford (“Shackleford”)

appeals from the district court’s entry of summary judgment in

favor of Defendant-Appellee St. Michael Healthcare Center (“St.

Michael”).     For the reasons stated below, we AFFIRM.

                 I. FACTUAL AND PROCEDURAL BACKGROUND

      On March 16, 1993, while working at St. Michael Hospital,


  *
   Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Shackleford was injured in a slip-and-fall accident.    Shackleford

filed a claim for worker’s compensation that was accepted as

compensable by the hospital, a self-insured employer.

Shackleford began receiving medical treatment for her injuries

and, on May 8, 1995, underwent an operation to remove her tail-

bone.   Shackleford continued to complain of pain after the

surgery and, on April 15, 1996, underwent another operation.

Both operations were performed at St. Michael Healthcare Center.1

Shackleford claims that her body was not properly supported and

padded during the second operation, causing her further injuries.

These injuries are the basis for this medical malpractice action.

      Prior to her second operation, Shackleford filed suit in

Texas state court seeking damages against SCH Entercorp (“SCH”),

the entity responsible for maintaining the flooring at the

hospital.   Shackleford complained that it was SCH’s negligence

that created the hazard that caused her to slip and fall.     St.

Michael Hospital intervened in this suit seeking reimbursement of

worker’s compensation payments made to Shackleford.

Shackleford’s suit against SCH was settled through mediation.       A

Settlement Agreement was subsequently entered into between

Shackleford, SCH, and the hospital.   The agreement provided that


  1
    St. Michael Hospital, Shackleford’s employer, was located in
Texarkana, Arkansas. The hospital closed when St. Michael
Healthcare Center opened in Texarkana, Texas. Both facilities
share a common corporate pedigree. The hospital was organized as
an Arkansas corporation with the sole corporate member being the
Sisters of Charity of the Incarnate World, Houston, Texas. The
healthcare center is an unincorporated division of the Sisters of
Charity of the Incarnate World, Houston, Texas.

                                 2
Shackleford would receive $60,000 from SCH, and $15,000 from St.

Michael Hospital, and that the hospital would waive its third-

party subrogation lien of $24,164.71.   This lien included the

costs associated with both of Shackleford’s operations.   In

return, Shackleford agreed to the following release:

          The parties hereto do for themselves, and
          their respective officers, directors,
          stockholders, agents, employees,
          administrators, legal representatives, heirs,
          executors, successors, and assigns, remise,
          release and forever discharge the other
          parties hereto, and their respective officers
          directors, stockholders, agents, employees,
          administrators, legal representatives, heirs,
          executors, successors, and assigns of and
          from all or any manner of action, or actions,
          suits, cause or causes of action,
          controversies, claims, and demands
          whatsoever, against the other parties hereto,
          which they have or ever had, known or unknown
          now existing or that might arise hereafter,
          directly or indirectly attributable to the
          transaction described in pleadings on file in
          said cause, being intended to release any and
          all actions, suits, causes of action, claim
          and demands whatsoever, including, but not
          limited to fraud and deceit, which any party
          to such cause or to this Settlement Agreement
          may have against the other party whether or
          not asserted in the above numbered and styled
          cause.


The release further specified that “[a]ll parties have read this

Settlement Agreement and understand that this is a compromise and

settlement and release of all claims, known or unknown, present

or future, that they have, or may have of the parties released

arising out of the matters described herein.”

     After Shackleford filed this medical malpractice action

against St. Michael Healthcare Center, St. Michael moved for


                                3
summary judgment.   St. Michael argued that the surgery was a

result of Shackleford’s slip-and-fall accident, and therefore her

claim of medical malpractice was barred by the Settlement

Agreement.   The district court agreed and granted St. Michael’s

motion for summary judgment.    Shackleford timely appeals.



                           II. DISCUSSION

     We review the district court’s grant of summary judgment de

novo, applying the same standards as the court below.    See

Matagorda County v. Law, 19 F.3d 215, 217 (5th Cir. 1994).

Summary judgment is proper when there is no genuine issue of

material fact and the moving party is entitled to judgment as a

matter of law.    See Fed.R.Civ.P. 56(c); Celotex Corp. v. Catrett,

477 U.S. 317 (1986).

     On appeal, Shackleford argues that her current malpractice

suit is not encompassed by the Settlement Agreement because St.

Michael Healthcare Center was not a party to the agreement and

because it is a separate and distinct entity from St. Michael

Hospital.    This court need not untangle the web of corporate

entities because Shackleford waived this issue by failing to

raise it below.    When reviewing a grant of summary judgment, we

will not consider arguments on appeal that were not presented

below in response to the summary judgment motion.    See Haubold v.

Intermedics, Inc., 11 F.3d 1333, 1336 (5th Cir. 1994).

     Shackleford next argues that the Settlement Agreement did

not serve to release St. Michael from medical malpractice claims


                                  4
arising from her surgery.    We disagree.   The plain language of

the agreement and Texas law dictate a finding that Shackleford

effectively released St. Michael.

       To release a claim, the release document must “mention” the

claim.    See Memorial Medical Center of East Texas v. Keszler, 943
S.W.2d 433, 434 (Tex. 1997); Victoria Bank and Trust Co. v.

Brady, 811 S.W.2d 931, 938 (Tex. 1991).     The Texas Supreme Court

has rejected the notion that a claim is not “mentioned” unless it

is specifically enumerated.    See Keszler 943 S.W.2d at 435.    In

Keszler the court found that a doctor who executed a release with

his employer-hospital after the hospital took “corrective action”

against him, effectively released the hospital from a later tort

action based on his on-the-job exposure to hazardous chemicals.

The court noted that the agreement released all parties from

claims “relating to” their relationship as employer and employee.

The court found that Keszler’s exposure to toxic chemicals was

“related to” his relationship with the hospital and therefore

within the scope of the earlier release.

       We find Keszler persuasive when applied to the facts in this

case.    We agree with the district court that the language of the

Settlement Agreement is unambiguous and, therefore, its

interpretation is a matter of law.    See Keszler, 943 S.W.3d at

434.    The Settlement Agreement released the parties from all

claims “directly or indirectly attributable” to the “transactions

described in the pleadings,” i.e., the slip-and-fall accident.

The agreement also released the parties from all claims “known or


                                  5
unknown, present or future” arising out of the accident.       We find

that the plain language of the agreement “mentions” Shackleford’s

current claim against St. Michael.       The second operation is

clearly attributable to her slip-and-fall accident and would not

have been necessary absent that accident.       Shackleford

effectively released St. Michael from responsibility for her

current injuries by signing the Settlement Agreement.

     Shackleford argues that Victoria Bank and Trust Co. v.

Brady, 811 S.W.2d 931 (Tex. 1991), dictates the conclusion that

St. Michael was not effectively released from this claim.       We

find this argument unpersuasive.       In that case, Brady, in two

separate transactions with Victoria Bank, borrowed a $150,000 and

established a line of credit.   A dispute arose regarding the

loan, and the parties entered into a settlement agreement

releasing both sides from liability based on “the...loan

transaction.”   Brady 811 S.W.2d at 937.      When another dispute

arose regarding the line of credit, the bank argued that the

earlier agreement released the bank from any actions based on

either the credit line or the loan.       The Texas Supreme Court

disagreed, finding that the only claim mentioned in the agreement

dealt with the loan, not with the credit line.       See id at 939.

     Such is not the case here.    The agreement signed by

Shackleford effectively released St. Michael from all claims

“directly or indirectly attributable” to the slip-and-fall

accident.   We agree with the district court that any injuries

Shackleford suffered as a result of the second operation were


                                   6
indirectly attributable to the original accident.   Therefore,

Shackleford’s current claim is barred by the Settlement

Agreement.



                         III. CONCLUSION

     For the above stated reasons, we AFFIRM.




                                7